COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              MEDELA, INC. AND
               ARROWOOD INDEMNITY COMPANY
               AS SUCCESSOR IN INTEREST TO
               FIRE & CASUALTY INSURANCE
               CO. OF CONNECTICUT
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1086-14-4                                         PER CURIAM
                                                                                 OCTOBER 7, 2014
              KELLY ANTEKEIER


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Jessica A. Gorman; Kalbaugh, Pfund & Messersmith, on brief), for
                               appellants.

                               (James E. Swiger, on brief), for appellee.


                     Medela, Inc. and Arrowood Indemnity Company, as successor in interest to Fire &

              Insurance Co. of Connecticut, its insurer, (collectively “employer”) appeal from a May 14, 2014

              opinion of the Workers’ Compensation Commission (“commission”). The commission affirmed

              a deputy commissioner’s opinion finding employer responsible for certain necessary medical

              treatment causally related to Kelly Antekeier’s December 13, 1999 industrial accident. On

              appeal, employer contends the commission erred by (1) “affirming that the claimant’s ongoing

              treatment with trigger point injections, and the requested Botox therapy, is reasonable, necessary,

              and causally related to the work related accident of December 13, 1999,” (2) “holding that the

              claimant’s requested total right knee replacement surgery was causally related to the industrial

              accident,” and (3) “holding that the claimant’s left knee injury and accident which took place on


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
or about April 21, 2013, is a compensable consequence to the work accident of December 13,

1999.”

         Upon reviewing the record and the parties’ briefs, we conclude that this appeal is without

merit. Accordingly, we summarily affirm the commission’s decision. Rule 5A:27. We affirm

for the reasons stated by the commission in its final opinion. See Antekeier v. Medela, Inc., JCN

2035580 (May 14, 2014). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                         Affirmed.




                                                -2-